PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/027,400
Filing Date: 16 Sep 2013
Appellant(s): THACKERAY et al.



__________________
Peter F. Corless
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 January 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Objections
Claims 24 is objected to because of the following informalities:  
With regard to claim 24, the claim recites "The photoresist composition of claim 1 wherein the (a) bonded acid generator compound is ionic and both cation and anion components of the (a) (b) bonded acid generator are covalently bonded to the polymer." The claim should not refer to both (a) and (b), because only (a) is the bonded acid generator. The claim should recite "The photoresist composition of claim 1 wherein the (a) bonded acid generator compound is ionic and both cation and anion components of the (a) bonded acid generator are covalently bonded to the polymer."
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 2, 5, 7-10, 24, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchimura et al. (JP 2012-048075) (machine translation, referred to as Tsuchimura ‘075 herein) in view of Tsuchimura et al. (US 2010/0248149, referred to as Tsuchimura ‘149 herein) and in view of Tsubaki et al. (WO 2013/047091, referred to as Tsubaki herein).
With regard to claims 1, 2, 5, 7, 24, and 26-28, Tsuchimura ‘075 teaches a photoresist composition (paragraph [0029]) comprising a resin (P) having a cation and an anion bound to the polymer (paragraph [0031]), and an acid generator compound (paragraph [0322]). Tsuchimura ‘075 further teaches that the resin P comprises an anion monomer (B) and a cation monomer (A) (paragraph [0051]), wherein the cation monomer (A) preferably has the following general formula A3 (paragraph [0038]). This is equivalent to the polymer comprising an acid generator bonded thereto where the bonded acid generator comprises an anion component and a cation component both bonded to the polymer of instant claims 5, 24, and 28.

    PNG
    media_image2.png
    190
    281
    media_image2.png
    Greyscale

1a to R12a are independently hydrocarbon or any known monovalent substituent (paragraph [0041]).
Tsuchimura ‘075 does not specifically teach that a substituent R1a to R12a can include an acid labile group.
Tsuchimura ‘149 teaches a resist composition comprising a polymer and an acid generator, where the polymer comprises a cation moiety which is a sulfonium cation comprising a divalent linking group L connecting two aryl rings (paragraph [0059]) where the divalent linking group L is preferably a carbonyl group (paragraph [0072]). The cation further comprises an acid-decomposable group as a substituent (paragraph [0011]). Tsuchimura ‘149 further teaches that the acid-decomposable group may be a tertiary carboxylic acid ester group or an acetal group (paragraph [0048]), which are equivalent to the acid-labile ester and acid-labile acetal group of instant claims 26 and 27. Tsuchimura ‘149 also teaches that the resist composition comprising the cation for the acid generator polymer preferably has an acid-decomposable group in view of sensitivity and resolution (paragraph [0057]) and that the presence of the acid decomposable group provides a resist film with a small amount of development defects (paragraph [0331]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the acid decomposable (acid labile) group of 
Tsuchimura ‘075 teaches that the acid generator which is not bonded to the polymer may be any known compound which is appropriately selected and used (paragraph [0323]).
Tsuchimura ‘075 in view of Tsuchimura ‘149 does not specifically teach an acid generator not bonded to the polymer which comprises a thioxanthone moiety and an acid labile group.
Tsubaki teaches a resist composition comprising a polymer and an acid generator (B) (page 3, last paragraph). Tsubaki further teaches that the acid generator (B) preferably has the structure shown below comprising a site capable of decomposing by action of an acid (acid labile group) (page 111, last paragraph, (II-1)).

    PNG
    media_image3.png
    265
    378
    media_image3.png
    Greyscale

In this formula, one R1d is hydrogen (page 111, last line), and two R1d bond to each other to form a ring by forming a divalent linking group which is carbonyl (page 112, first paragraph). Each l1 is 1, and one m1 is one. Q1 is a divalent linking group or a single bond, and B is a site capable of decomposing by action of an acid (acid labile group) (page 112, lines 6-8). While Tsubaki does not specifically exemplify this cation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form this acid generator because Tsubaki teaches the general formula and teaches each specific substituent in a finite list. This cation having the site B capable of decomposing by action of an acid (acid labile group) and where two R1d bond to form a ring by forming a carbonyl, is equivalent to the acid generator (b) of instant claims 1, 2 and 7, where the acid generator comprises a sulfonium cation comprising an acid labile group on the cation component and a thioxanthone moiety.
	Tsubaki further teaches that using this acid generator heightens the sensitivity of a resist compared to an acid generator without an acid decomposable group, and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the acid generator of Tsubaki in the method of Tsuchimura ‘075 in view of Tsuchimura ‘149, because both Tsuchimura ‘075 and Tsubaki teach a resist composition comprising a polymer and an acid generator which is exposed with EUV, Tsuchimura ‘075 teaches that any acid generator may be used in the method, and Tsubaki teaches that using this acid generator comprising an acid labile group and a thioxanthone moiety heightens the sensitivity of a resist compared to an acid generator without an acid decomposable group, and further that the pattern formed by using this in a composition and exposing with EUV would be a well formed extremely fine pattern (page 10, middle paragraphs).
With regard to claim 8, Tsuchimura ‘075 teaches that the polymer P is 30 to 100 wt% of the solids (paragraph [0273]) and the acid generator is 0.01 wt% to 20 wt% of the solids (paragraph [0325]). This means the acid generator not bound is present in an amount from 0.01 to 66.7 wt% of the polymer with the bound acid generator, which overlaps the range of 10 to 50 wt% of instant claim 8. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 9-10, Tsuchimura ‘075 teaches a method of forming a photoresist comprising applying the resist composition onto a substrate to form a film .

(2) Response to Argument
	1) Appellant argues that the Examiner’s position that an acid labile group of Tsuchimura ‘149 can somehow be inserted onto a Tsuchimura ‘075 structure, and that this position cannot be sustained because there is no evidence of feasibility of such a proposed substitution or why there would be motivation to do the substitution.
	In response, this argument has been fully considered, but is not persuasive. It is the Examiner’s position that a substituent R1a to R12a of Tsuchimura ‘075 can specifically be an acid labile substituent, as taught with motivation by Tsuchimura ‘149. Specifically, Tsuchimura ‘075 teaches a polymer comprising an acid generator bonded thereto, where the cation of the acid generator has the general formula A3 shown below (paragraph [0038]).

    PNG
    media_image2.png
    190
    281
    media_image2.png
    Greyscale

1a to R12a as hydrogen or a monovalent known substituent (paragraph [0041]). 
Tsuchimura ‘149 teaches a similar polymer comprising a bonded acid generator (paragraph [0072]) where the acid generator comprises a cation comprising an acid-decomposable (acid-labile) group (paragraph [0031]). Tsuchimura ‘149 further teaches that it is preferable that the acid-decomposable group (acid-labile group) is included in the cation of the acid generator bonded to the polymer in view of sensitivity and resolution (paragraph [0057]) and that the acid decomposable group (acid-labile group) provides a resist film with a small amount of development defects (paragraph [0331]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the acid-decomposable (acid labile) group of Tsuchimura ‘149 as the substituent of Tsuchimura ‘075, because each of Tsuchimura ‘075 and Tsuchimura ‘149 teach a polymer comprising an acid generator bonded to the polymer, Tsuchimura ‘075 teaches that the substituents R1a to R12a each comprise hydrogen or any monovalent known substituent (paragraph [0041]), and Tsuchimura ‘149 teaches that acid-decomposable groups (acid-labile groups) are known substituents for a cation of an acid generator bonded to a polymer, and that acid-decomposable groups (acid labile groups) provide the specific benefits of sensitivity and resolution (paragraph [0057]) and a resist film with a small amount of development defects (paragraph [0331]). 
	Thus, there is evidence of the feasibility of such a substituent, as Tsuchimura ‘149 clearly teaches that such acid-labile substituents function on an acid generator bonded to a polymer, and further there is explicit motivation to use the acid-labile group 
	
2) Appellant argues that it is acknowledged by the Examiner on page 8 of the Final Office Action that Tsuchimura ‘075 in view of Tsuchimura ‘149 does not specifically teach that the acid generator comprises an acid labile group, that Tsubaki ‘149 teaches a generic formula which contains a site capable of decomposing by action of an acid, and that there is no evidence that the generic formula is acid-decomposable as propped. Further, Appellant argues that there is no showing that the substitution would be operable, or that there is motivation for the proposed substitution.
	In response, the Examiner has fully considered the arguments, and they are not persuasive. 
First, the Examiner would like to note that there is no reference “Tsubaki ‘149” cited in the Final Office Action. The two secondary references that the Examiner used are referred to as Tsuchimura ‘149, and Tsubaki. Thus, it is unclear which reference Appellant is referring to with these arguments. The page 8 of the Final Office Action that the Appellant has cited states that Tsuchimura ‘075 in view of Tsuchimura ‘149 “does not specifically teach that the acid generator not bonded to the polymer comprises an acid labile group”, and then further goes on to cite Tsubaki as motivation for the presence of an acid labile group. Thus, for purposes of these arguments, the Examiner will consider that the arguments are referring to the reference cited as “Tsubaki” in the rejection and the combination which deals with the acid generator which is not bonded to the polymer.

	With regard to the argument that the proposed substitution would not be operable and that there is no motivation to make the proposed substitution, the Examiner respectfully disagrees. The Examiner notes that the proposed substitution is not a partial substitution of the acid labile group, but is instead an argument that it is obvious to use the entire acid generator of Tsubaki in place of the acid generator of Tsuchimura ‘075. Tsuchimura ‘075 teaches generally the presence of an acid generator compound (paragraph [0322]) where any known acid generator compound can be appropriately selected and used (paragraph [0323]). Tsubaki teaches that an acid generator compound comprising an acid labile group heightens the sensitivity of a resist compared to an acid generator without an acid decomposable group, and further that the pattern formed by using this in a composition and exposing with EUV would be a well formed extremely fine pattern (page 10, middle paragraphs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the acid generator of Tsubaki, which comprises an acid decomposable (acid labile) group, in the method of Tsuchimura ‘075, because each of Tsuchimura ‘075 and Tsubaki teach a resist composition comprising an acid generator, Tsuchimura ‘075 teaches that the acid generator can be any known acid generator appropriately selected 
Additionally, the acid generator of Tsubaki would be operable, because it is clearly taught as an acid generator in a resist composition, and Tsubaki clearly provides motivation to use the acid generator comprising an acid decomposable (acid labile group), which is the benefits of heightening sensitivity and a well formed extremely fine pattern (page 10, middle paragraphs).
	
3) Appellant argues that it is acknowledged in the Final Office Action that Tsubaki ‘149 does not exemplify any compound with an acid labile group, and thus a skilled worker would not have had any inclination to provide a single feature of a generic formula and insert that feature into the claimed system, and in fact actually teaches away, because the documents do not indicate that the feature of the other document should be combined as proposed.
	In response, the Examiner has fully considered the arguments, and they are not persuasive. The Examiner continues to interpret “Tsubaki ‘149” as referring to the reference cited as “Tsubaki” in the rejection.
Tsubaki teaches the general formula which is used as an acid generator shown below (page 111, Formula II-1).

    PNG
    media_image3.png
    265
    378
    media_image3.png
    Greyscale

In this formula B1 is a site capable of decomposing by action of an acid (acid-labile group) where at least one of a plurality of m1 represents an integer of 1 or more (page 112, lines 8-17). Thus, Tsubaki exemplifies that the general formula must have at least one acid decomposable (acid-labile) group. 
Further, the combination of Tsuchimura ‘075 and Tsubaki is not taking a single feature of a generic formula and inserting into a system, but instead is taking the entire acid generator compound of Tsubaki and using it as the acid generator compound of Tsuchimura ‘075. Tsuchimura ‘075 teaches that any known acid generator can be suitable selected and used as the acid generator (paragraph [0323]). Tsubaki teaches that this acid generator is known provides the benefits of heightening the sensitivity of a resist compared to an acid generator without an acid decomposable group, and further that the pattern formed by using this in a composition and exposing with EUV would be a well formed extremely fine pattern (page 10, middle paragraphs). Thus, it would be obvious to use the acid generator of Tsubaki in the resist of Tsuchimura ‘075.
In re Susi, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (169 USPQ 423 (CCPA 1971)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123.1.). The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). Thus, the teaching of Tsubaki of the generic formula comprising at least one B1 substituent which is an acid decomposable (acid labile) group suggests to one of ordinary skill in the art that the acid generator must have an acid-labile group, as claimed, and as such Tsubaki does not teach away from such an acid generator being used in a resist composition. 
In addition, as explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461 (Fed. Cir. 1997), "there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." In this case, it is obvious to use the acid generator of Tsubaki as the acid generator of Tsuchimura ‘075. Tsuchimura ‘075 teaches that any known acid generator can be suitable selected and used as the acid generator (paragraph [0323]). Tsubaki teaches that this acid generator is known provides the benefits of heightening the sensitivity of a resist compared to an acid generator without an acid decomposable group, and further that the pattern formed by using this in a composition and exposing KSR Int’l v. Teleflex, Inc. 82 USPQ2d 1385 (2007) (quoting In re Kahn, 78 USPQ2d 1329 (Fed. Cir. 2006)). See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”; In re Bozek, 163 USPQ 545 (CCPA 1969)(“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.’”); In re Hoeschelle, 160 USPQ 809 (CCPA 1969) (“[l]t is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonable be expected to draw therefrom ...”). The analysis supporting obviousness, however, should be made explicit and should “identify reason that would have prompted a person of ordinary skill in the relevant field to combine elements” in manner claimed. KSR, 82 USPQ2d at 1396. In this case, the motivation to arrive at Appellant’s claimed composition from the combination of Tsuchimura ‘075 and Tsubaki is based on the explicit statement of Tsuchimura ‘075 that any known acid generator can be used 
	
4) Appellant argues that the thioxanthone moiety has not been identified in the cited documents, and thus is not disclosed in the documents.
	In response, the Examiner has fully considered the arguments, and they are not persuasive. 
	For reference, the Examiner would like to note that the formula below is a thioxanthone moiety. 

    PNG
    media_image4.png
    221
    264
    media_image4.png
    Greyscale

For the acid generator (a) which is bonded to the polymer, Tsuchimura ‘075 teaches the formula A3 below (paragraph [0038]).

    PNG
    media_image2.png
    190
    281
    media_image2.png
    Greyscale

In this formula, Z is a divalent linking group which is a carbonyl group (C=O) (paragraph [0048]). Thus, when Z is a carbonyl group, the rings clearly form the thioxanthone moiety, as shown above for reference. Thus, Tsuchimura ‘075 clearly teaches the thioxanthone moiety in the acid generator (a) bonded to the polymer.
	For the acid generator (b) which is not bonded to the polymer, Tsubaki teaches the general formula (II-1), shown below (page 111, last line).

    PNG
    media_image3.png
    265
    378
    media_image3.png
    Greyscale

1d can be bonded to each other to form a divalent linking group which forms a ring with the S atom, where the divalent linking group is a carbonyl group (C=O) (page 112, first paragraph). Thus, when two R1d groups bond together to form the carbonyl linking group forming a ring with the S, the rings clearly form the thioxanthone moiety, as shown above for reference. Thus, Tsubaki clearly teaches the thioxanthone moiety in the acid generator (b) not bonded to the polymer.
	Thus, the references as cited do teach the thioxanthone moiety as claimed, as identified by the Examiner in the rejection and in this section.

5) Appellant argues that the cited documents do not disclose the (a) bonded acid generator and/or (b) non-bonded acid generator comprise a sulfonium moiety or an iodonium moiety of instant claim 2.
In response, the Examiner has fully considered the arguments, and they are not persuasive. Tsuchimura ‘075 teaches that the acid generator bonded to the polymer has the formula (A3) as shown above (paragraph [0038]), which is a sulfonium moiety. Also, Tsubaki teaches that the acid generator not bonded to the polymer has the formula (II-1) (page 111, last line), which also is a sulfonium moiety. Thus, the cited documents teach that the (a) bonded acid generator and/or (b) non-bonded acid generator comprise a sulfonium moiety or an iodonium moiety as in instant claim 2.

6) Appellant argues that the cited documents do not disclose that the (a) bonded acid generator comprises an anion component bonded to the polymer of instant claim 5.


7) Appellant argues that the cited documents do not disclose that the acid-labile group on the (b) acid generator not bonded to the polymer is on the cation, as in instant claim 7.
In response, the Examiner has fully considered the arguments, and they are not persuasive. Tsubaki teaches that the acid generator not bonded to the polymer has the formula (II-1) (page 111, last line), which must comprise an acid-decomposable (acid-labile) group B1 attached to the cation (page 112, lines 8-17). Thus, the cited documents teach that the acid-labile group on the (b) acid generator not bonded to the polymer is on the cation, as in instant claim 7.

8) Appellant argues that the cited documents do not disclose that the acid generator compound (b) is present in an amount of from 10 to 50 wt% relative to the polymer (a) of instant claim 8.
In response, the Examiner has fully considered the arguments, and they are not persuasive. Tsuchimura ‘075 teaches that the polymer P is 30 to 100 wt% of the solids (paragraph [0273]) and the acid generator is 0.01 wt% to 20 wt% of the solids (paragraph [0325]). This means the acid generator not bound is present in an amount prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, the cited documents teach that the acid generator compound (b) is present in an amount of from 10 to 50 wt% relative to the polymer (a) of instant claim 8.

9) Appellant argues that the cited documents do not disclose the method for providing a resist image comprising a) applying a coating layer of a photoresist composition of claim 1 and b) exposing the photoresist later to radiation and developing the exposed photoresist composition layer of instant claim 9.
In response, the Examiner has fully considered the arguments, and they are not persuasive. Tsuchimura ‘075 teaches a method of forming a photoresist comprising applying the resist composition onto a substrate to form a film (paragraph [0402]), exposing the film to EUV, and developing the exposed film (paragraph [0404]). Thus, the cited documents teach the method for providing a resist image comprising a) applying a coating layer of a photoresist composition of claim 1 and b) exposing the photoresist later to radiation and developing the exposed photoresist composition layer of instant claim 9.


In response, the Examiner has fully considered the arguments, and they are not persuasive. Tsuchimura ‘075 teaches a method of forming a photoresist comprising applying the resist composition onto a substrate to form a film (paragraph [0402]), exposing the film to EUV, and developing the exposed film (paragraph [0404]). Thus, the cited documents teach the method comprising that the radiation is EUV radiation, as in instant claim 10.

11) Appellant argues that the cited documents do not disclose that the (a) bonded acid generator is ionic and that both the cation and anion components of the (a) bonded acid generator are covalently bonded to the polymer of instant claim 24.
In response, the Examiner has fully considered the arguments, and they are not persuasive. Tsuchimura ‘075 teaches a photoresist composition (paragraph [0029]) comprising a resin (P) having a cation and an anion bound to the polymer (ionic acid generator) (paragraph [0031]) where the resin P comprises an anion monomer (B) and a cation monomer (A) (paragraph [0051]). Thus, the cited documents teach the polymer comprising an ionic acid generator bonded thereto where the bonded acid generator comprises an anion component and a cation component both covalently bonded to the polymer of instant claim 24.

12) Appellant argues that the cited documents do not disclose that the (a) bonded acid generator comprises an acid-labile ester group of instant claim 26.


13) Appellant argues that the cited documents do not disclose that the (a) bonded acid generator comprises an acid-labile ester group of instant claim 27.
In response, the Examiner has fully considered the arguments, and they are not persuasive. The Examiner notes that claim 27 actually requires an “acid-labile acetal group”, not an ester group, and the Examiner will be using this claimed recitation to respond to in these arguments. Tsuchimura ‘149 teaches that the acid-decomposable group may be an acetal group (paragraph [0048]), which is equivalent to the acid-labile acetal group of instant claim 27. Thus, the cited documents teach that the (a) bonded acid generator comprises an acid-labile acetal group of instant claim 27.

14) Appellant argues that the cited documents do not disclose that the (a) bonded acid generator comprises an acid-labile ester group of instant claim 28.
In response, the Examiner has fully considered the arguments, and they are not persuasive. The Examiner notes that claim 28 actually requires that the (a) bonded acid generator comprises a cation component covalently bonded to the polymer, and the Examiner will be using this claimed recitation to respond to in these arguments. Tsuchimura ‘075 teaches a photoresist composition (paragraph [0029]) comprising a 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Alyssa L Cepluch/Examiner, Art Unit 1772              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                                                                                                                                                                                                                  
Conferees:
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722             

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                         
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.